                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


RANDALL PRUITT,

       Plaintiff,

v.                                                                  Civ. No. 19-0442 KG-KK

FRED VAN SOELEN,

       Defendants.


                           MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motions to Reconsider. (Docs. 24, 25).

Plaintiff is incarcerated and proceeding pro se. He asks the Court to reconsider its ruling

dismissing his civil rights action without prejudice for failure to prosecute and comply with

Orders. Having considered the record and applicable law, the Court will deny both Motions.

I. Background

       Plaintiff initiated this action on May 13, 2019 by filing a 42 U.S.C. § 1983 Complaint.

(Doc. 1). The original complaint raises Section 1983 claims against the judge and prosecutor

involved in his state criminal case. Plaintiff then filed a motion to amend along with an

Amended Complaint. (Docs. 9, 12). The Amended Complaint appears to be a copy of the

original pleading. (Doc. 12) at 1. On June 25, 2020, Plaintiff filed another motion for leave to

amend. (Doc. 16). The Court granted leave to file a second amended complaint by August 16,

2020. (Doc. 17). Plaintiff was warned that if “fail[ed] to timely amend, the Court may dismiss

the case without prejudice for failure to prosecute.” Id. at 1.

       Rather than complying, Plaintiff filed a third motion seeking an extension to file an
amended complaint. (Doc. 20). The Court extended the deadline to amend through October 9,

2020. (Doc. 21) at 1. However, Plaintiff was warned he may not receive further extensions,

and the case may be dismissed if he failed to timely submit his amended pleading. Id. Plaintiff

did not comply by the October 9, 2020 deadline or otherwise respond to the Order.

       On October 23, 2020, the Court dismissed this case without prejudice pursuant to Fed. R.

Civ. P. 41(b). (Doc. 22) (Dismissal Order). That rule permits “courts to dismiss actions sua

sponte for a plaintiff’s failure to prosecute or comply with the … court’s orders.” Olsen v.

Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003). About two weeks later, on November 5,

2020, Plaintiff filed the Motions to Reconsider. (Doc. 24, 25). He alleges the Northeast New

Mexico Detention Facility was on lockdown between October 3 and October 29, 2020. (Doc.

25) at 2. He also states his father passed away in September of 2020. (Doc. 24) at 1. Plaintiff

filed a Proposed Amended Complaint in the closed case on November 6, 2020. (Doc. 26).

II. Discussion

       A motion to reconsider filed within twenty-eight days after entry of the final judgment is

generally analyzed under Fed. R. Civ. P. 59(e). See Van Skiver v. United States, 952 F.2d 1241,

1243 (10th Cir. 1991); Manco v. Werholtz, 528 F.3d 760, 761 (10th Cir. 2008). Grounds for

reconsideration include: “(1) an intervening change in the controlling law, (2) new evidence

previously unavailable, and (3) the need to correct clear error or prevent manifest injustice.”

Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). A district court has

considerable discretion in deciding whether to reconsider a judgment under Rule 59(e). See

Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir. 1997).

       Plaintiff does not point to new law or evidence, nor has he demonstrated injustice. The


                                                 2
Dismissal Order was entered without prejudice. (Doc. 22) at 2. Plaintiff can file a new case if

he wishes to assert his claims. Even if the Court was inclined to reopen based on the difficult

circumstances Plaintiff encountered in the fall of 2020, his proposed amended complaint would

not survive initial review. The Complaint consists of 152 pages and does not contain a short,

plain statement of the grounds for relief, as required by Fed. R. Civ. P. 8(a).

       In addition, the only Defendants are former District Attorneys Fred Van Soelen and

Matthew Chandler and the Ninth Judicial District Attorney’s Office. (Doc. 26) at 5-6. Plaintiff

alleges Van Soelen and Chandler pursued an illegal sentence. Id. at 7. They also purportedly

presided over later post-conviction challenges when they became judges. Id. at 7, 12. These

civil claims fail, regardless of whether Plaintiff sues Defendants in their capacity as prosecutors

or judges. District attorneys are also absolutely immune from suit for actions “taken in

connection with the judicial process.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976). This

includes initiating a prosecution, presenting the State’s case, evaluating evidence, and - as

relevant here - participating in sentencing proceedings. See Nielander v. Board of County

Comm’rs., 582 F.3d at 1164; Blair v. Osborne, 777 Fed. App'x 926, 929 (10th Cir. 2019)

(immunity applies to prosecutor’s improper “statements at the sentencing hearing”). Judges are

similarly immune from suit unless they “act[] clearly without any colorable claim of

jurisdiction.” Snell v. Tunnell, 920 F.2d 673, 686 (10th Cir. 1990). Finally, even if Plaintiff

can overcome immunity, the Proposed Amended Complaint is barred by Heck v. Humphry, 512

U.S. 477, 487 (1994). Heck holds that the Federal Court must dismiss a § 1983 damages claim

that, if resolved in the plaintiff’s favor, would necessarily imply the invalidity of his conviction.

Id. at 487. Compensating Plaintiff for an illegal sentence would certainly imply that the state


                                                  3
criminal judgment is invalid. See Denney v. Werholtz, 348 Fed. App’x 348, 351 (10th Cir.

2009) (Heck bars Section 1983 claim challenging an “indeterminate [state] sentence”).

       For these reasons, the Court declines to reopen this case to consider the untimely

Proposed Amended Complaint (Doc. 26). The Motions to Reconsider (Doc. 24, 25) will be

denied. Plaintiff may file a new Section 1983 complaint, as the dismissal was without

prejudice. However, Plaintiff may instead wish to file a 28 U.S.C. § 2254 habeas petition.

Section 2254 is the proper vehicle for challenging a state sentence. See McIntosh v. U.S. Parole

Comm'n, 115 F.3d 809, 811 (10th Cir. 1997). The Clerk’s Office will mail Plaintiff a blank

Section 2254 petition, if he wishes to pursue habeas relief.

       IT IS ORDERED:

       1. Plaintiff’s Motions to Reconsider (Docs. 24, 25) are denied.

       2. The Clerk’s Office shall mail Plaintiff a blank Section 2254 habeas petition.




                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 4
